MEMORANDUM**
Mel M. Marin appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order dismissing as untimely his appeal from the bankruptcy court’s order denying his motion for relief from the automatic stay in his father’s Chapter 11 bankruptcy proceedings. We review de novo the timeliness of a notice of appeal, Saunders v. Band Plus Mortgage Corp. (In re Saunders), 31 F.3d 767, 767 (9th Cir.1994) (per curiam), and we affirm.
Fed. R. Bankr.P. 8002 requires that a notice of appeal be filed with the BAP within 10 days of the bankruptcy court’s entry of judgment. Marin filed his notice of appeal 28 days after the bankruptcy court order. Because the “provisions of Bankruptcy Rule 8002 are jurisdictional, *700the untimely filing of a notice of appeal deprives the appellate court of jurisdiction to review the bankruptcy court’s order.” See Saunders, 31 F.3d at 767
We do not consider any arguments regarding the bankruptcy court’s decision denying Marin’s request for an extension of time to file a notice of appeal, because Marin did not file a notice of appeal from that decision.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.